[Cite as State v. Cantrell, 2016-Ohio-7623.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                       :
                                                     :
          Plaintiff-Appellee                         :   Appellate Case No. 26975
                                                     :
 v.                                                  :   Trial Court Case No. 2015-CR-1567
                                                     :
 JUSTAN B. CANTRELL                                  :   (Criminal Appeal from
                                                     :    Common Pleas Court)
          Defendant-Appellant                        :
                                                     :

                                                ...........

                                               OPINION

                           Rendered on the 4th day of November, 2016.

                                                ...........

MATHIAS H. HECK, JR., by LYNNE R. NOTHSTINE, Atty. Reg. No. 0061560,
Montgomery County Prosecutor’s Office, Appellate Division, Montgomery County Courts
Building, P.O. Box 972, 301 West Third Street, Dayton, Ohio 45402
       Attorney for Plaintiff-Appellee

JIMMIE CHRISTON, Atty. Reg. No. 0038116, 131 North Ludlow Street, Suite 212,
Dayton, Ohio 45402
      Attorney for Defendant-Appellant

                                               .............

HALL, J.

        {¶ 1} Justan Cantrell appeals from his conviction and sentence following a bench

trial on charges of aggravated burglary with a firearm specification and having a weapon
                                                                                             -2-


while under disability.

       {¶ 2} In his sole assignment of error, Cantrell challenges the legal sufficiency and

manifest weight of the evidence to support his aggravated-burglary conviction.1

       {¶ 3} The record reflects that Cantrell’s convictions stemmed from his alleged

forced entry into the victim’s apartment armed with a handgun. At trial, the victim, Chatiya

Cranford, testified that she resided in the apartment with her young son. With regard to

the incident in question, Cranford stated that around 9:30 p.m. or so Cantrell’s girlfriend,

Becky Burns, opened the screen door and “came in” through the already-open front door.

According to Cranford, Cantrell also entered the apartment but did not himself open either

door. (Trial Tr. at 13-14). She clarified, however, that Cantrell did have to push the main

front door farther open to fit inside. (Id. at 14). Cranford testified that Cantrell was waiving

a handgun, pointing it at her, and threatening to kill her. (Id. at 14-15). Cantrell and Burns

accused Cranford of calling the police on him earlier that day. (Id.). They then exited

Cranford’s apartment, and Cantrell fired a shot outside. (Id. at 15-16).

       {¶ 4} On cross examination, Cranford acknowledged that she had felony

convictions 14 or 15 years earlier for forgery and burglary. (Id. at 23-24). Cranford also

claimed another adult female, identified only as “Shiann,” was present in the apartment

when Cantrell entered. (Id. at 20, 24). Cranford additionally reiterated that her main front

door already was open, that Burns opened the screen door, and that Cantrell just “came

on in.” (Id. at 26). She also repeated her assertion that the main door was only partially

open and that Cantrell had to push it open farther to enter while Burns held the screen



1Although Cantrell’s actual assignment of error only references manifest weight, his
appellate brief appears to raise both issues. (See Appellant’s brief at 4, 6).
                                                                                        -3-

door open. (Id. at 26-32). Defense counsel challenged Cranford on her testimony that the

main door was only “cracked” open and that Cantrell had to push it farther open, claiming

she never had made such an assertion before. (Id. at 34). On re-direct examination,

Cranford stated again that Cantrell physically had to move the “cracked open” front door

to enter her apartment. (Id. at 39-40).

       {¶ 5} The next witness was neighbor Lillia Arnold. She testified that she lived

across the street from Cranford’s apartment. Arnold stated that she saw Cantrell open

Cranford’s screen door and enter Cranford’s apartment carrying a handgun. (Id. at 47).

She then saw him come back outside and fire a shot into the air before leaving. (Id.). On

cross examination, Arnold repeated her testimony that she saw Cantrell “grab the screen

door and walk in.” (Id. at 51). She added that the main front door already was open but

could not specify “how open it was.” (Id.). She agreed that the main door appeared to be

open enough “so he could walk right in.” (Id. at 52). Arnold estimated that the time was

around 10:00 p.m. She explained that it was dark outside but that she could see because

of the street lights. (Id.). She further stated that she had “no doubt” the handgun in

Cantrell’s possession was silver. (Id. at 53).

       {¶ 6} The final witness was police officer Andrew Lane. He spoke with Cranford at

her apartment after the incident. He confirmed that Cranford’s apartment had two doors.

(Id. at 60). He also stated that he was unable to locate a shell casing in the dark outside

the apartment. (Id. at 61). He explained that some handguns, such as revolvers, require

the shell casing to be ejected manually. (Id. at 60). On cross examination, Lane confirmed

that his police report mentioned Cranford telling him Burns opened the screen door and

Cantrell walked in. (Id. at 62-63). He also testified that Cranford told him Cantrell’s
                                                                                       -4-

handgun was black. (Id. at 63).

      {¶ 7} After hearing the evidence, the trial court filed an October 22, 2015 “Verdict

and Judgment of Guilty.” (Doc. #61). With regard to the conflicting testimony, the trial

court found:

               The Defendant entered Ms. Cranford’s apartment with force. The

      Court believes Ms. Arnold’s testimony that she saw the Defendant opening

      the screen door and enter Ms. Cranford’s apartment. The opening of a

      closed, unlocked door constitutes force. [Citation omitted]. It is quite

      possible that Ms. Cranford only saw the after effect of the Defendant

      opening the screen door (Becky holding the screen door), since the front

      door was only open a crack. Ms. Cranford testified to this fact both at the

      trial and the Preliminary Hearing. Joint Exh. I, p. 31-32. Even if the Court

      were to find that Becky in fact opened the unlocked screen door, letting the

      Defendant in as a matador with a cape would waive a bull through, the

      Defendant would have entered Ms. Cranford’s home by stealth. Stealth

      means a “secret, sly, or clandestine act to avoid discovery and to gain

      entrance into . . . a residence of another without permission.” [Citations

      omitted]. The Defendant was not given permission to be in Ms. Cranford’s

      apartment. He entered her apartment at night. The Defendant in this

      scenario entered immediately after another person, Becky, used force to

      open the door. He made use of that forced opening. It is reasonable that

      Ms. Cranford would not expect the Defendant, whom she only knew as

      Becky’s boyfriend, to enter her apartment at night without invitation.
                                                                                            -5-


        However, as the Court noted, it believes Ms. Arnold’s testimony that the

        Defendant opened the screen door, meaning the Defendant used force to

        enter Ms. Cranford’s apartment.

(Id. at 4-5).

        {¶ 8} The trial court subsequently overruled a motion for reconsideration directed

toward its finding that Cantrell used force by opening the screen door himself. (Doc. # 67-

68, 73). The trial court sentenced Cantrell to an aggregate six-year prison term. (Doc.

#76).

        {¶ 9} On appeal, Cantrell challenges the “force, stealth, or deception” element of

his aggravated-burglary conviction. The applicable statute, R.C. 2911.11(A), provides in

part that “[n]o person, by force, stealth, or deception, shall trespass in an occupied

structure * * *.” Cantrell argues that Cranford’s testimony fails to support a finding that he

trespassed by force and that the trial court’s alternative finding of stealth is not supported

by the record. 2 (Appellant’s brief at 4-5). Therefore, he asserts that his aggravated-

burglary conviction is based on legally insufficient evidence and/or is against the manifest

weight of the evidence.

        {¶ 10} When a defendant challenges the sufficiency of the evidence, he is arguing

that the State presented inadequate evidence on an element of the offense to sustain the


2  Cantrell also makes a passing assertion that the crime of aggravated burglary had to
be completed before he left the apartment. He notes that he fired his gun in the air after
leaving the apartment. (Appellant’s brief at 5). It is unclear whether Cantrell is attempting
to raise this issue as an argument on appeal, as it has nothing to do with his assigned
error or the remainder of his brief. In any event, the trial court did not rely on the gunshot
outside to support his aggravated-burglary conviction. Instead, it explicitly relied on
Cantrell’s act of menacing inside the apartment by pointing his handgun at Cranford and
threatening to kill her. (Doc. # 61 at 5). Cantrell’s brief does not address this aspect of the
trial court’s ruling.
                                                                                          -6-

verdict as a matter of law. State v. Hawn, 138 Ohio App. 3d 449, 471, 741 N.E.2d 594 (2d

Dist.2000). “An appellate court’s function when reviewing the sufficiency of the evidence

to support a criminal conviction is to examine the evidence admitted at trial to determine

whether such evidence, if believed, would convince the average mind of the defendant’s

guilt beyond a reasonable doubt. The relevant inquiry is whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime proven beyond a reasonable doubt.” State v.

Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus.

       {¶ 11} Our analysis is different when reviewing a manifest-weight argument. When

a conviction is challenged on appeal as being against the weight of the evidence, an

appellate court must review the entire record, weigh the evidence and all reasonable

inferences, consider witness credibility, and determine whether, in resolving conflicts in

the evidence, the trier of fact “clearly lost its way and created such a manifest miscarriage

of justice that the conviction must be reversed and a new trial ordered.” State v.

Thompkins, 78 Ohio St. 3d 380, 387, 678 N.E.2d 541 (1997). A judgment should be

reversed as being against the manifest weight of the evidence “only in the exceptional

case in which the evidence weighs heavily against the conviction.” State v. Martin, 20
Ohio App. 3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

       {¶ 12} With the foregoing standards in mind, we conclude that Cantrell’s

aggravated-burglary conviction is supported by legally sufficient evidence and is not

against the weight of the evidence. As set forth above, the primary basis for the trial

court’s finding of a trespass by force was the testimony of Lillia Arnold. The trial court

found her testimony to be the most credible, noting that she had “no dog in this fight, and
                                                                                           -7-


was simply an unfortunate witness of the events which unfolded at Ms. Cranford’s

apartment.” (Doc. # 61 at 3). The trial court specifically credited Arnold’s testimony “that

she saw the Defendant opening the screen door and enter Ms. Cranford’s apartment.”

(Id. at 4). This testimony was legally sufficient to establish the “force” element of

aggravated burglary. See, e.g., State v. McWilliams, 2d Dist. Greene No. 2000 CA 89,

2001 WL 1203395, *3 (Oct. 12, 2001) (recognizing that opening a closed but unlocked

door is sufficient to constitute the use of force).

       {¶ 13} The trial court’s determination that Cantrell entered Cranford’s apartment

by force also is not against the manifest weight of the evidence. As the trier of fact, the

trial court was entitled to credit Arnold’s testimony that Cantrell opened the screen door

himself. Although it was not required to do so, the trial court, in its written decision, also

plausibly reconciled Arnold’s testimony with Cranford’s. After reviewing the record, we do

not find that the trial court clearly lost its way and created a miscarriage of justice in

determining that Cantrell entered Cranford’s apartment by force. The evidence does not

weigh heavily against that determination or Cantrell’s conviction. Finally, because the

evidence supports the trial court’s “force” determination, we need not address its

alternative finding that Cantrell entered the apartment by stealth.

       {¶ 14} Based on the reasoning set forth above, we overrule Cantrell’s assignment

of error and affirm the judgment of the Montgomery County Common Pleas Court.

                                       .............

DONOVAN, P.J., and WELBAUM, J., concur.

Copies mailed to:

Mathias H. Heck
Lynne R. Nothstine
                            -8-


Jimmie Christon
Hon. Michael W. Krumholtz